DETAILED ACTION
	This office action is in response to the application filed 08/24/2020.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a transconductance amplifier having a first voltage input coupled to the primary reference voltage input, a second voltage input coupled to the associated secondary reference voltage source, and a current output coupled to the input capacitor, the transconductance amplifier configured to charge and/or discharge the input capacitor to a desired charge level” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 7 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “an input transconductance amplifier having a first voltage input coupled to the primary reference voltage input, a second voltage input coupled to the secondary reference voltage source, and a current output coupled to the input capacitor, the input transconductance amplifier configured to charge and/or discharge the input capacitor to a desired charge level” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “an output transconductance amplifier having a first voltage input coupled to the primary reference 
Re claim 18 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “coupling at least one transconductance amplifier to compare a primary reference voltage to one of a secondary reference voltage for the stage or an output voltage of the stage, and coupling and configuring the at least one transconductance amplifier to charge and/or discharge an associated capacitor to a desired charge level” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0173258, US 2018/0017984, US 7,495,422, US 10,627,844, and US 10,185,338 all fail to teach or disclose the limitations indicated above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        


/KYLE J MOODY/Primary Examiner, Art Unit 2838